Order directing examinations of the defendants before trial, before a referee modified by striking out items of examination numbered 16 and 50, and by adding a paragraph providing that on plaintiff’s own motion he is to bear the expense of the reference. As thus modified, the order is affirmed, without costs, the examinations to proceed on five days’ notice. No opinion. Order granting inspection and discovery affirmed, without costs, the books, records and documents to be deposited with the referee within five days from the entry of the order hereon, and upon plaintiff filing the bond provided for in the order appealed from." No opinion. Hagarty, Adel, Taylor and Close, JJ., concur; Lazansky, P. J., not voting.